                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                              CASE NO. 8:21CR110
                         Plaintiff,

         vs.
                                                              WAIVER OF PERSONAL
MARTIN SILVA-BRAVO,                                       APPEARANCE AT ARRAIGNMENT
                                                                  AND ORDER
                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure 1O(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the indictment;
        (2)      The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the indictment.



                                                       Date
                                                                          L30 / r;,o2,
                                                                         Lf

                                                       Date          I        I


                                              ORDER
        IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Court.


                   30_ day of _April
        DATED this _            _ _ _ _ ___, 2021.

                                                       BY THE COURT:


                                                          GISTRATE JUDGE
                                                       UNITED STATES DISTRICT COU
